DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	A listing of the information from the parent application need not be resubmitted in this continuation application unless the applicant desires the information to be printed on the patent. The Examiner has considered the IDS submissions of 15/688673 into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 3224.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the central portion having “extensions with an eyelet” must be shown or the feature(s) canceled from the claim(s). Further, the central portion having  “extensions with a hook” must be shown or the feature(s) canceled from the claim(s). Please note an “extension” in giving its ordinary meaning is an elongate structure. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13,15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the eyelets" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 15 recites the limitation "each eyelet" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (2011/0166636) in view of Goetz et al. (2009/0005863). Rowe shows (Fig. 1) a prosthetic valve 10 configured to expand from a collapsed configuration to an expanded 30 comprising an atrial anchor, a ventricular anchor, and a central portion 44 therebetween, in the expanded configuration, the atrial anchor extends radially outwards relative to the central portion and includes a plurality of extensions; an annular strut frame 14 disposed radially within the anchor assembly and attached thereto in the collapsed configuration (paragraph 29); and a plurality of replacement leaflets 28 secured to the annular strut frame. However, Rowe did not disclose at least one of the plurality of extensions includes an eyelet for attaching tether thereto for delivery of the prosthetic mitral valve. Goetz et al. teach (Fig. 29) that a prosthetic anchor 11 for a heart valve includes a central portion with an eyelet that is part of extensions 19 and there is a plurality about the circumference, see Fig. 1. Goetz et al. further teach that eyelets are used to place tether therethrough to manipulate the prosthetic anchor into the implantation site, see paragraphs 61,62. It would have been obvious to one of ordinary skill in the art to incorporate the eyelets with a plurality of extensions as taught by Goetz et al. in the prosthetic valve anchor of Rowe in order to give the surgeon more manipulability of adjusting the deployment of the anchor at the site. With respect to claim 2, it can be seen (Fig. 1) that Rowe discloses to have the strut frame include a plurality of linear posts 18 and a plurality of circumferential zig-zag features 24 extending therearound. Regarding claim 3, Rowe discloses (paragraphs 19,30) that the prosthetic mitral valve is configured to self-expand from the collapsed configuration to the expanded configuration. With respect to claim 4, Rowe discloses (paragraph 36) the anchor assembly includes a plurality of hooks extending from the central portion and configured to engage tissue. Regarding claim 5, Rowe discloses (paragraph 35) that in the .
Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over Rowe (2011/0166636) in view of Goetz et al. (2009/0005863) as applied to claim 5 above, and further in view of Dwork (2014/0114408). Rowe in view of Goetz et al. is explained above. It is also noted that the prosthetic anchor for the valve implant has enlarged ends relative to the central portion of the anchor body. However, Rowe as modified by Goetz et al. did not explicitly disclose the anchor assembly forms an hour-glass shape. Dwork teaches (Figs. 2,4,5) a prosthetic anchor body in which its configuration is an hour-glass shape. It would have been obvious to one of ordinary skill in the art to alternatively provide the anchor assembly with an hour-glass shape as taught by Dwork in the prosthetic valve assembly of Rowe as modified with Goetz et al. such that it can be provided with superior flexibility and resistance to stresses in multiple planes, see Dwork paragraph 49.
Claims 7,9,10,11,14 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (2011/0166636) in view of Alon et al. (2010/0049313). Rowe shows (Fig. 1) a prosthetic valve 10 configured to expand from a collapsed configuration to an expanded configuration comprising: an anchor assembly 30 comprising an atrial anchor, a ventricular anchor, and a central portion 44 therebetween, in the expanded configuration, the atrial anchor extends radially outwards relative to the central portion and includes a plurality of extensions; an annular strut frame 14 disposed radially within the anchor assembly and attached thereto in the collapsed configuration (paragraph 29); and a plurality of replacement leaflets 28 secured to the annular strut frame.  hook for attaching tether thereto for delivery of the prosthetic mitral valve; and a tether for attaching to the hook of the prosthetic mitral valve for delivery of the prosthetic mitral valve. Alon et al. teach (Fig. 49) that a prosthetic valve assembly with an anchor body 12 that has extensions including a hook 502 for attaching tether thereto. Alon et al. further teach (Fig. 50) that there is a tether 500 used with each hook for delivery of a prosthetic valve. It would have been obvious to one of ordinary skill in the art to provide extensions that have a hook as taught by Alon et al. with the prosthetic valve assembly of Rowe such that it gives the surgeon or cardiologist the ability to control the stent anchor and not allow unwanted deployment to occur until at the site and then enables release there. Regarding claim 9, Rowe discloses (paragraphs 19,30) that the prosthetic mitral valve is configured to self-expand from the collapsed configuration to the expanded configuration. With respect to claim 10, it can be seen (Fig. 1) that Rowe discloses to have the strut frame include a plurality of linear posts 18 and a plurality of circumferential zig-zag features 24 extending therearound. Regarding claim 11, Rowe discloses (paragraph 35) that in the expanded configuration, the ventricular anchor extends outward from the central portion. With respect to claim 14, Rowe discloses (paragraph 36) the anchor assembly includes a plurality of hooks extending from the central portion and configured to engage tissue.
Claim 8 is  rejected under 35 U.S.C. 103 as being unpatentable over Rowe (2011/0166636) in view of Alon et al. (2010/0049313) as applied to claim 7 above, and further in view of Garrison et al. (6425916). Rowe in view of Alon et al. is explained above. However, Rowe as modified by Alon did not explicitly state the annular strut . 
Claim 12 is  rejected under 35 U.S.C. 103 as being unpatentable over Rowe (2011/0166636) in view of Alon et al. (2010/0049313) as applied to claim 11 above, and further in view of Dwork (2014/0114408). Rowe in view of Alon et al. is explained above. It is also noted that the prosthetic anchor for the valve implant has enlarged ends relative to the central portion of the anchor body. However, Rowe as modified by Alon et al. did not explicitly disclose the anchor assembly forms an hour-glass shape. Dwork teaches (Figs. 2,4,5) a prosthetic anchor body in which its configuration is an hour-glass shape. It would have been obvious to one of ordinary skill in the art to alternatively provide the anchor assembly with an hour-glass shape as taught by Dwork in the prosthetic valve assembly of Rowe as modified with Alon et al. such that it can be provided with superior flexibility and resistance to stresses in multiple planes, see Dwork paragraph 49.
Claims 13,15,16 are  rejected under 35 U.S.C. 103 as being unpatentable over Rowe (2011/0166636) in view of Alon et al. (2010/0049313) as applied to claim 7 above, and further in view of Goetz et al. (2009/0005863). Rowe in view of Alon et al. is explained above. However, Rowe as modified by Alon did not disclose eyelets 53 is captured within atrial and ventricular anchors 17. It would have been an obvious expedient to incorporate eyelets about the circumference as taught by Goetz et al. or use double eyelets also taught by Goetz in the prosthetic valve assembly of Rowe as modified by Alon such that it improves the control options for the surgeon as it is critical for the cardiologist to manipulate the apparatus to be correctly positioned. Further it would have been obvious to one of ordinary skill in the art to structure the atrial and ventricular anchors to grip the tissue such as leaflets as taught by Goetz et al. in the device of Rowe as modified by Alon in order to have the prosthetic valve properly anchor and seal in the site and prevent leakage. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799